DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 05/13/2022. Claims 1-3, 5-13, and 15-20 are pending in the case. Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicant's amendments to the specification obviate the objection to the disclosure. Accordingly, the objection is hereby withdrawn.
Applicant's amendments to claims 6-9 and 16-19, and arguments against the 35 U.S.C. § 112(f) interpretation of limitations in claims 6-9 and 16-19 are persuasive. Accordingly, the 35 U.S.C. § 112(f) interpretation of those limitations in claims 6-9 and 16-19 are hereby withdrawn.
Applicant's amendments to the claims and arguments regarding 35 U.S.C. § 101 abstract idea rejections of the claims are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Jaffe on 05/17/2022.
Claims 1, 11, and 20 have been amended as follows:

1. (Currently Amended) A method comprising:
accessing, by a server computer system via a network, a plurality of storylines from one or more social networking systems, each storyline having a time and a geographic location;
determining, using one or more computing machines of the server computer system, themes in the plurality of storylines;
identifying, using the one or more computing machines of the server computer system, a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating, using the one or more computing machines of the server computer system, an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis is distributed among in-memory computing resources of the one or more computing machines and comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category, and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event;
identifying, using the one or more computing machines of the server computer system, one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations; and
providing, as a digital transmission via the network, an output representing the identified prospects.

2. (Original) The method of claim 1, wherein the plurality of storylines are derived from publicly accessible posts in a social networking service.

3. (Previously Presented) The method of claim 1, wherein the themes determined from the storylines comprises a topic of a storyline or a tag for the storyline that is different from the time and different from the geographic location.

4. (Cancelled).

5. (Previously Presented) The method of claim 1, wherein determining the themes from the storylines comprises determining themes based on top-weighted keywords in text of the storylines.

6. (Previously Presented) The method of claim 1, wherein determining the themes from the storylines comprises using a theme generator trained via machine learning.

7. (Previously Presented) The method of claim 6, wherein the theme generator comprises a supervised machine learning model.

8. (Previously Presented) The method of claim 6, wherein the theme generator comprises an unsupervised machine learning topic modeling model.

9. (Previously Presented) The method of claim 6, wherein the theme generator performs feature selection based on information gain and scores storylines, for association with a given theme, by adding information gain weights for text from the storyline.

10. (Original) The method of claim 1, wherein associating the one or more storylines from the plurality of storylines with the identified event is further based on one or more user-provided rules.

11. (Currently Amended) A non-transitory machine-readable medium storing instruction which, when executed by one or more computing machines of a server computer system, cause the one or more computing machines to implement operations comprising:
accessing, by a server computer system via a network, a plurality of storylines from one or more social networking systems, each storyline having a time and a geographic location;
determining, using one or more computing machines of the server computer, themes in the plurality of storylines;
identifying, using the one or more computing machines of the server computer, a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating, using the one or more computing machines of the server computer, an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis is distributed among in-memory computing resources of the one or more computing machines and comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category, and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event;
identifying, using the one or more computing machines of the server computer, one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations; and
providing, as a digital transmission via the network, an output representing the identified prospects.

12. (Original) The machine-readable medium of claim 11, wherein the plurality of storylines are derived from publicly accessible posts in a social networking service.

13. (Previously Presented) The machine-readable medium of claim 11, wherein the themes determined from the storylines comprises a topic of a storyline or a tag for the storyline that is different from the time and different from the geographic location.

14. (Cancelled).

15. (Previously Presented) The machine-readable medium of claim 11, wherein determining the themes from the storylines comprises determining themes based on top-weighted keywords in text of the storylines.

16. (Previously Presented) The machine-readable medium of claim 11, wherein determining the themes from the storylines comprises using a theme generator trained via machine learning.

17. (Previously Presented) machine-readable medium of claim 16, wherein the theme generator comprises a supervised machine learning model.

18. (Previously Presented) The machine-readable medium of claim 16, wherein the theme generator comprises an unsupervised machine learning topic modeling model.

19. (Previously Presented) The machine-readable medium of claim 16, further comprising a storyline association generator that performs feature selection based on information gain and scores storylines, for association with a given theme, by adding information gain weights for text from the storyline.

20. (Previously Presented) A server computer system, comprising:
processing hardware of one or more computing machines;
a memory storing instruction which, when executed by the processing hardware, cause the one or more computing machines to implement operations comprising:
accessing, via a network, a plurality of storylines from one or more social networking systems, each storyline having a time and a geographic location;
determining themes in the plurality of storylines;
identifying a plurality of events comprising an event, each of the plurality of events having an event time, an event geographic location, and an event theme;
generating an event category score for each of the plurality of storylines based on performing machine learning model analysis of correspondences between the time, the geographic location, and the theme associated with each of the plurality of storylines and the event time, the event geographic location, and the event theme of each of the plurality of events, wherein performing the machine learning model analysis is distributed among in-memory computing resources of the one or more computing machines and comprises:
generating a plurality of event category scores by a plurality of different machine learning models each trained to score a correspondence between storyline time, storyline geographic location, and storyline theme with event time, event geographic location, and event theme for a corresponding event category, and
categorizing each storyline into an event, including categorizing one or more storylines into an event category associated with the identified event through machine learning, when event category scoring satisfies a categorization threshold associated with each of the one or more events including the identified event;
identifying one or more prospects that are mentioned with a highest frequency in social media posts from which storylines categorized into the identified event are constructed, the one or more identified prospects being relevant to the identified event, and the one or more prospects being one or more persons or one or more organizations; and
providing, as a digital transmission via the network, an output representing the identified prospects.

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed as amended above. These claims are renumbered as claims 1-18 on allowance.
The following is a statement of reasons for the indication of allowable subject matter but for the outstanding rejections under 35 U.S.C. 101: The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 11, and 20 as summarized below.
Sheth et al. (U.S. Pat. No. 2012/0042022) is directed to analysis of user generated text messages with time and geographic elements. A spatio-temporal set is created based on a geographic region from which text messages were sent, a time period in which they are sent, where the geography and time are specified by a user. Geography and time may be extracted from message content as well as message tags. The texts in the set may then be analyzed to determine event descriptor terms.
Cole et al. (U.S. Pat. No. 2016/0188590) is directed to news clustering for organizing and searching news events. An event encoding module converts news events into a vector of named entities where the named entities can include one or more actors, such as one or more people, one or more locations, one or more organizations, and/or the date in a news event. A language processing tool is then used to recognize and/or extract a named entity (e.g., an actor) or an action. Concepts appearing in the news event data are identified and a named entity that belongs to a subject or object in the title and/or description of the news event can be treated as an actor. Different parts of speech can also facilitate the analysis with verbs associated with the actor can be identified as actions. Using this encoding, a category of a news event can be determined using a supervised topic model (e.g., sLDA).
Chang et al. (U.S. Pat. No. 2011/0099133) which describes named entities (NEs) identification in the content of webpages and forms models of objects and associated child objects. The NEs are also analyzed for term frequency (TF) as appearing in analyzed content over a period of time.
In contrast, the disclosed invention, as recited in independent claims 1, 11, and 20, requires that prospects are identified from events where: the prospect is mentioned with a highest frequency in social media posts from which storylines are categorized into the identified event, one prospect is not within a social media post from which a storyline for the identified prospect was identified for, and/or one prospect is mentioned within a social media post from which a storyline for the identified prospect was identified for.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123